Luke, J.
1. Where a person dies intestate owing a promissory note and leaving five heirs at law, and four of them convey all of the intestate’s estate to the fifth heir by a deed wherein it is recited that a “further consideration moving to this conveyance [is] the payment by [the grantee] of all the indebtedness of” the intestate, bhe payee of the note, not being a party to the deed, sustains no contractual relation to the grantee therein; and, whatever his rights against the estate may he, he can not maintain against the grantee an action upon the note. In such a case, only the grantors in the deed could maintain an action to recover the recited consideration. Williams v. Moody, 95 Ga. 10 (22 S. E. 30).
2. The court did not err in sustaining the general demurrer and dismissing the suit.

Judgment affirmed.


Wade, O. J., and Jenhins, J., concur.

Complaint from Lee superior court — Judge Littlejohn. November 24, 1916.
Alexander & Charles Aherman, for plaintiffs.
Wallis & Fort, for defendant.